Exhibit 10.10

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into by and between Zebra Technologies Corporation, a Delaware
corporation (the “Employer”), and Anders Gustafsson (the “Executive”), to be
effective as of May 6, 2010.

RECITALS

WHEREAS, the Employer and the Executive are parties to an employment agreement
effective September 4, 2007 (the “Effective Date”), as amended on each of
November 16, 2007, December 30, 2008, and March 7, 2009 (the “Current Employment
Agreement”);

WHEREAS, the Employer desires to (1) restate the Current Employment Agreement as
one agreement and to amend the Current Employment Agreement, (2) correct an
administrative error that was included in Paragraph 4.C(2) of the Current
Employment Agreement upon the execution of the March 7, 2009 amendment to the
Current Employment Agreement, and (3) continue to employ the Executive to
provide services for the benefit of the Employer and its affiliates;

WHEREAS, the Executive desires to so restate and amend the Current Employment
Agreement and desires to continue to provide services for the benefit of the
Employer and its affiliates, including leading the senior management team of the
Employer and, as such, will continue, under the direction of the Employer’s
Board of Directors (the “Board”), to oversee the creation and implementation of
the Employer’s business plan; and

WHEREAS, in the course of employment with the Employer, the Executive has had
and will continue to have access to certain confidential information that
relates to or will relate to the business of the Employer and its affiliates,
and the Employer desires that any such information not be disclosed to other
parties or otherwise used for unauthorized purposes.

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

1. Employment. The Executive shall continue his employment on the following
terms and conditions.

A. Chief Executive Officer; At-Will Employee. The Employer shall continue to
employ the Executive as its Chief Executive Officer (“CEO”). The Executive
understands and agrees that he is an at-will employee, and the Executive and the
Employer can, and shall have the right to, terminate the employment relationship
at any time for any or no reason, with or without notice, and with or without
cause, subject to the payment provisions contained in Paragraph 7 of this
Agreement. Nothing contained in this Agreement or any other agreement shall
alter the at-will relationship.



--------------------------------------------------------------------------------

B. Board of Directors. The Employer covenants and agrees that as long as the
Executive remains employed as the CEO of the Employer, he will continue to be
slated as a nominee for a director of the Employer. In the event that the
Executive ceases to be employed by the Employer for any reason, the Executive
shall tender his resignation from the Board, effective on the date his
employment is terminated.

2. Duties. The Executive shall work for the Employer in a full-time capacity.
The Executive shall, during the term of his employment, have the duties,
responsibilities, powers, and authority customarily associated with the position
of CEO. The Executive shall solely report to, and follow the direction of, the
Board. The Executive shall diligently, competently, and faithfully perform all
duties, and shall devote his entire business time, energy, attention, and skill
to the performance of duties for the Employer or its affiliates and will use his
best efforts to promote the interests of the Employer. It shall not be
considered a violation of the foregoing for the Executive to serve on business,
industry, civic, religious or charitable boards or committees, so long as such
service is in compliance with the Employer’s Corporate Governance Guidelines,
the Board is provided notice of such service and, in the reasonable
determination of a majority of the Board’s independent directors, such service
does not individually or in the aggregate significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Employer
in accordance with this Agreement.

3. Executive Loyalty. Subject to the terms of this Agreement, the Executive
shall devote all of his time, attention, knowledge, and skill solely and
exclusively to the business and interests of the Employer, and the Employer
shall be entitled to all benefits and profits arising from or incident to any
and all work, services, and advice of the Executive. The Executive expressly
agrees that during the term of his employment, he shall not engage, directly or
indirectly, as a partner, officer, director, member, manager, stockholder,
advisor, agent, employee, or in any other form or capacity, in any other
business similar to that of the Employer. The foregoing notwithstanding, and
except as otherwise set forth in Paragraph 8, and provided that none of the
following reflects poorly on the Employer or, in the reasonable determination of
a majority of the Board’s independent directors, individually or in the
aggregate significantly interferes with the performance of the Executive’s
responsibilities as an employee of the Employer in accordance with this
Agreement, nothing herein contained shall be deemed to prevent the Executive
from (1) otherwise managing his personal investments and financial affairs, or
(2) investing his money in the capital stock or other securities of any
corporation whose stock or securities are publicly-owned or are regularly traded
on any public exchange, so long as (a) the Executive does not beneficially own
stock in any such corporation if more than five percent (5%) of the Employer’s
annual sales are to such corporation or if the Employer’s products comprise more
than five percent (5%) of such corporation’s annual sales, or (b) the Executive
does not beneficially own more than one percent (1%) of the outstanding capital
stock of any such corporation.

4. Compensation.

A. Base Salary. So long as the Executive is employed by the Employer, the
Employer shall pay the Executive a gross base salary at an annual rate of
$700,000 (the “Base Salary”), commencing on the Effective Date, payable in
substantially equal installments in accordance with the Employer’s payroll
policy from time to time in effect. The Executive’s Base Salary shall be subject
to any payroll or other deductions as may be required to be made pursuant to
law, government order, or by agreement with, or consent of, the Executive.
Subject to the provisions contained in Paragraph 6D, changes to the Base Salary
may be made at the discretion of the Board or the Compensation Committee of the
Board (the “Compensation Committee”).

 

2



--------------------------------------------------------------------------------

B. Performance Bonus. The Executive shall be eligible to earn a performance
bonus under the Employer’s Management Bonus Plan (the “Bonus”) upon the
attainment of certain performance measures. The Board or the Compensation
Committee shall set the performance targets for a given year, with input from
the Executive, and the final performance targets shall be established in the
sole discretion of the Board or the Compensation Committee. The Bonus shall be
targeted at one hundred percent (100%) of the Executive’s Base Salary (the
“Target Bonus”), with an opportunity to earn a bonus of up to two hundred
percent (200%) of such Base Salary for exceptional performance, with the actual
Bonus earned to be calculated on that portion of the Executive’s Base Salary
actually earned during the calendar year for which the Bonus is calculated. The
Bonus, if any, for a given year (the “Bonus Year”) shall be paid in the
following year and on or before March 15 of such year, provided, and except as
otherwise set forth in Paragraph 7B, the Executive must be employed by the
Employer and in good standing as of the date that the Bonus is paid to earn any
Bonus for the Bonus Year.

C. Equity. For years beginning on and after January 1, 2008, the Executive may
granted under and pursuant to the terms of the 2006 Zebra Technologies
Corporation Incentive Compensation Plan, as may be amended from time to time
(the “2006 Incentive Compensation Plan”), an annual equity or other equity award
(an “Annual Equity Award”), all as determined by the Board or the Compensation
Committee. Upon the date of any such grant, the Employer shall provide the
Executive with an award agreement which shall describe the terms and conditions
of the Annual Equity Award.

D. Long-Term Equity. This Section intentionally left blank.

E. Employee Benefits. During the term of the Executive’s employment, the
Employer shall:

(1) include the Executive in any life insurance, disability insurance, medical,
dental or health insurance, vacation (of not less than four (4) weeks accrued
pro rata in each calendar year), savings, pension and retirement plans and other
benefit plans or programs (including, if applicable, any excess benefit or
supplemental executive retirement plans) maintained by the Employer for the
benefit of its executive officers;

(2) include the Executive in such perquisites as the Employer may establish from
time to time that are commensurate with his position and at least comparable to
those received by other executive officers of the Employer and

(3) include financial and administrative assistance in relocating the
Executive’s primary residence to Vernon Hills, Illinois or the surrounding area,
pursuant to the terms of the Employer’s standard corporate relocation policy and
the terms attached hereto as Exhibit A.

 

3



--------------------------------------------------------------------------------

5. Expenses. While employed by the Employer, the Executive shall be entitled to
receive prompt reimbursement for all reasonable and necessary business expenses
incurred by the Executive, in accordance with the practices and policies
applicable to other executive officers of the Employer, including professional
and service company dues, journal subscriptions, educational seminars,
conferences, and symposiums and as required by the Internal Revenue Service to
qualify as ordinary and necessary business expenses under the Internal Revenue
Code of 1986, as amended (the “Code”). The Executive shall be entitled to
receive prompt reimbursement for travel expenses incurred in connection with the
performance of his duties under this Agreement. To receive reimbursement, the
Executive shall submit to the Employer such vouchers or expense statements that
reasonably evidence expenses incurred in accordance with the Employer’s travel
and expense reimbursement policy.

6. Termination. The Executive’s services shall terminate upon the first to occur
of the following events:

A. Death or Disability. Upon the Executive’s date of death or the date the
Executive is given written notice that he has been determined to be disabled by
the Employer. For purposes of this Agreement, the Executive shall be deemed to
be disabled if the Executive, as a result of illness or incapacity, shall be
unable to perform substantially his required duties for a period of one hundred
eighty (180) consecutive days; provided, however, that if the Executive, after
being unable to perform substantially his required duties for a period of less
than one hundred eighty (180) consecutive days as a result of illness or
incapacity returns to active duty for less than thirty (30) days, the period of
such active duty will be disregarded in determining whether the 180 consecutive
day threshold has been accumulated (although it will not be accumulated as part
of the 180 day period). A termination of the Executive’s employment by the
Employer for disability shall be communicated to the Executive by written notice
and shall be effective on the tenth (10th) business day after receipt of such
notice by the Executive, unless the Executive returns to full-time performance
of his duties before such tenth (10th) business day.

B. Cause Termination. On the date the Board provides the Executive with written
notice that he is being terminated for Cause. For purposes of this Agreement,
and as determined by the Board in its sole discretion, the Executive shall be
deemed terminated for “Cause” if the Board terminates the Executive after the
Executive:

(1) shall have committed, been indicted of, or been convicted of, or admitted,
plea bargained, entered a plea of no contest or nolo contendere to, any felony
of any kind or a misdemeanor, or violated any laws, involving fraud, dishonesty
or an act of moral turpitude;

(2) shall have materially breached this Agreement or any exhibits to this
Agreement;

(3) shall have materially violated any written Employer policy, regardless of
whether within or outside the scope of his authority;

(4) shall have committed willful or intentional misconduct, gross negligence, or
dishonest, fraudulent or unethical behavior, or other conduct involving serious
moral turpitude in the performance of his duties hereunder;

 

4



--------------------------------------------------------------------------------

(5) shall have failed or refused to materially comply (to the best of his
ability) with a specific direction of the Board, unless the Executive reasonably
and in good faith believes such specific direction to be unlawful (in which case
the Employer’s termination of the Executive’s employment shall not be for Cause
under this provision); or

(6) engages in any conduct which breaches his fiduciary duty to the Employer,
which materially injures the integrity, character or reputation of the Employer
or which impugns Executive’s own integrity, character or reputation so as to
cause Executive to be unfit to act in the capacity of CEO of the Employer.

A termination of employment by the Employer for Cause under subparagraphs 6B(2),
(3), (4), (5) or (6) shall be effectuated by the Board giving the Executive
written notice of the termination within thirty (30) days of the event
constituting Cause, or such longer period as the parties may agree, setting
forth in reasonable detail the specific conduct of the Executive that
constitutes Cause, the specific provisions of this Agreement on which the
Employer relies and, to the extent such Cause is susceptible to cure, providing
the Executive with a thirty (30) day cure period. If such Cause is susceptible
to cure and the Executive fails to remedy the condition within such thirty
(30) day cure period, the Employer may terminate the Executive’s employment
within thirty (30) days after the expiration of the cure period, and if the
Employer fails to so terminate the Executive’s employment, any subsequent
termination based upon the identical underlying facts and circumstances shall
not constitute a termination for Cause under this subparagraph 6B.

C. Employer Termination. On the date the Employer terminates the Executive’s
employment for any reason, other than a reason otherwise set forth in this
Paragraph 6.

D. Good Reason Termination. On the date the Executive terminates his employment
for Good Reason. The term “Good Reason” means the occurrence of any one of the
following:

(1) demotion of the Executive by the Employer to a lesser position (including a
material diminution in the status of the Executive’s responsibilities,
authorities, powers or duties taken as a whole) or assignment to the Executive
of any duties materially inconsistent with his position, status or
responsibilities under this Agreement;

(2) material breach of any provision of this Agreement by the Employer; or

(3) decrease in Base Salary as in effect on the Effective Date (unless such
decrease is applied on a proportionally equal basis to all executive officers of
the Employer) (an “Applicable Decrease”), but only if the Executive terminates
his employment with the Employer as a result of an Applicable Decrease within
fifteen (15) business days of the later of (i) the effective date of the
Applicable Decrease, or (ii) the Executive’s actual knowledge of Applicable
Decrease (“Applicable Decrease Date”). For clarification purposes, should the
Executive fail to terminate his employment with the Employer within fifteen
(15) business days of the Applicable Decrease Date, such termination shall not
constitute termination of employment by the Executive for Good Reason under this
provision.

 

5



--------------------------------------------------------------------------------

A termination of employment by the Executive for Good Reason under subparagraph
6D(1) or (2) shall be effectuated by giving the Employer written notice of the
termination within thirty (30) days of the event constituting Good Reason,
setting forth in reasonable detail the specific conduct of the Employer that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies and providing the Employer with a thirty (30) day period during
which it may remedy the condition constituting Good Reason. If the Employer
fails to remedy the condition within such thirty (30) day period, the Executive
must terminate his employment within thirty (30) days after the expiration of
the cure period, and if the Executive fails to so terminate his employment, any
subsequent termination based upon the same underlying facts shall not constitute
a termination for Good Reason under this subparagraph 6D.

E. Resignation. On the date the Executive terminates his employment for any
reason (other than Good Reason), provided that the Executive shall give the
Board sixty (60) days written notice prior to such date of his intention to
terminate such employment. The Board may, in its sole discretion, waive such
sixty (60) day notice requirement.

7. Compensation Upon Termination.

A. Final Payments. If the Executive’s services are terminated pursuant to
Paragraph 6, the Executive shall be entitled to his salary through his final
date of active employment plus any accrued but unused vacation pay. The
Executive also shall be entitled to any benefits mandated under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or required under the terms
of any death, insurance, or retirement plan, program, or agreement provided by
the Employer and to which the Executive is a party or in which the Executive is
a participant, including, but not limited to, any short-term or long-term
disability plan or program, if applicable.

B. Severance Benefits.

(1) In addition to the salary and benefits described in Paragraph 7A, if the
Executive’s employment is terminated pursuant to Paragraphs 6C or 6D, the
Executive shall be entitled to the following: (i) the continuation of his Base
Salary at the annual salary rate then in effect (before any reduction under
Paragraph 6D(3) which is made on a proportionally equal basis to all executive
officers and which is made within the one (1) year period preceding the date the
Executive’s employment is terminated), for a period of two years following the
termination of the Executive’s employment (the “Severance Period”), payable in
accordance with the Employer’s payroll policy from time to time in effect and
subject to the limitations imposed under subparagraph 7B(3); (ii) a pro-rata
portion of the Bonus for the year in which the Executive’s employment
terminates, if such Bonus would have been earned had the Executive been employed
and in good

 

6



--------------------------------------------------------------------------------

standing as of the date the Bonus otherwise is paid to other senior level
executives of the Employer, and payable at the time the Bonus otherwise is paid
to other senior level executives of the Employer; (iii) the Bonus attributable
to the calendar year prior to the calendar year in which the Executive’s
employment terminates, if such Bonus would have been earned had the Executive
been employed and in good standing as of the date the Bonus otherwise is paid to
other senior level executives of the Employer, and provided such Bonus had not
yet been paid in accordance with the timing provisions set forth in Paragraph
4B, and payable at the time the Bonus otherwise is paid to other senior level
executives of the Employer; (iv) a payment equal to one hundred percent
(100%) of the Target Bonus (before any reduction under Paragraph 6D(3) which is
made on a proportionally equal basis to all executive officers and which is made
within the one (1) year period preceding the date the Executive’s employment is
terminated), based upon the Base Salary for such year, to be paid at the same
time that performance bonuses are generally paid by the Employer to its
executives for the year in which such termination occurs; (v) the Executive
shall immediately and fully vest in any unvested shares subject to the Initial
Option and any Annual Equity Awards; and (vi) continued coverage of the
Executive and his dependents in the medical and dental insurance plans sponsored
by the Employer, as mandated by COBRA, which may continue to the extent required
by applicable law and the Employer shall pay for such coverage, at the same rate
the Employer pays for health insurance coverage for its active employees under
its group health plan (with the Executive required to pay for any employee-paid
portion of such coverage), through the earlier of (a) the last day of the
Severance Period or (b) the date the Executive becomes eligible for coverage
under another group health plan that does not impose preexisting condition
limitations on the Executive’s coverage, provided, however, that nothing herein
shall be construed to extend the period of time over which such COBRA
continuation coverage may be provided to the Executive and his dependents beyond
that mandated by law and, provided further, that the Executive shall be required
to pay the entire cost of such COBRA continuation coverage for any time
following the last day of the Severance Period.

(2) The foregoing notwithstanding, if at any time within one hundred twenty
(120) days immediately preceding or one (1) year immediately following a “Change
in Control,” the Executive’s employment is terminated pursuant to Paragraph 6C
or 6D, the Executive shall be entitled to the following compensation, in lieu of
any payments otherwise set forth in Paragraph 7B(1) above, and payable within
sixty (60) days following the later of the Change in Control or the termination,
subject, however, to the limitations imposed under subparagraph 7B(3): two
(2.0) times the Executive’s Base Salary at the annual rate then in effect
(before any reduction under Paragraph 6D(3) which is made on a proportionally
equal basis to all executive officers and which is made within the one (1) year
period preceding the date the Executive’s employment is terminated) and two
(2.0) times the Target Bonus (before any reduction under Paragraph 6D(3) which
is made on a proportionally equal basis to all executive officers and which is
made within the one (1) year period preceding the date the Executive’s
employment is terminated), based upon the Base Salary for such year. In
addition, the Executive

 

7



--------------------------------------------------------------------------------

shall immediately and fully vest in any unvested shares subject to the Initial
Option and any Annual Equity Awards. The vesting of any shares subject to the
Long-Term Incentive Restricted Stock Grant and the Long-Term Incentive Stock
Option Grant which are unvested as of the date of the Change in Control shall be
accelerated upon such a termination of employment and shall vest as follows:

 

Date of Change in Control

   Percentage of Unvested That Vest Prior to the First Anniversary of the
Effective Date    100% On or after the First Anniversary of the Effective Date,
but prior to the Second Anniversary of the Effective Date    80% On or after the
Second Anniversary of the Effective Date, but prior to the Third Anniversary of
the Effective Date    60% On or after the Third Anniversary of the Effective
Date, but prior to the Fourth Anniversary of the Effective Date    40% On or
after the Fourth Anniversary of the Effective Date, but prior to the Fifth
Anniversary of the Effective Date    20%

In addition, upon the termination of the Executive’s employment as set forth in
this subparagraph 7B(2) the Executive and his dependents shall be offered
continued coverage under the Employer’s group health plan on the same terms as
described above in subparagraph 7B(1)(vi) and shall be entitled to the Bonus, if
any, set forth in subparagraphs 7(B)(1)(ii) and (iii) above.

(3) Notwithstanding the foregoing, if the Executive is a “specified employee” as
such term is defined under Section 409A of the Code and the regulations and
guidance promulgated thereunder, any payments described in this Paragraph 7B or
Paragraph 7C to the extent applicable shall be delayed for a period of six
(6) months following the Executive’s separation of employment to the extent and
up to an amount necessary to ensure such payments are not subject to the
penalties and interest under Section 409A of the Code. The payments to be made
under this Paragraph 7B shall be further conditioned upon the Executive’s
execution of an agreement acceptable to the Employer that (i) waives any rights

 

8



--------------------------------------------------------------------------------

the Executive may otherwise have against the Employer, and (ii) releases the
Employer from actions, suits, claims, proceedings and demands related to the
period of employment and/or the termination of employment. For purposes of this
Paragraph 7B, “Change in Control” shall be as defined under the 2006 Incentive
Compensation Plan, as in effect on the Effective Date, which definition is
incorporated herein by reference; provided, however, the definition of Change in
Control as set forth herein is not intended to be broader than the definition of
a “change in control event” as defined by reference to the regulations under
Section 409A of the Code, and the payments described in Paragraph 7B(2) shall
not be payable unless the applicable Change in Control constitutes a change in
control event in accordance with Section 409A of the Code and the regulations
and guidance promulgated thereunder.

(4) Each installment of Base Salary and Bonus paid under Paragraph 7B is
designated as a separate payment for purposes of the short-term deferral rules
under Treasury Regulation Section 1.409A-1(b)(4)(i)(F) and the exemption for
involuntary terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii). As a result, the following payments are intended to
be exempt from Section 409A of the Internal Revenue Code: (1) payments that are
made on or before the 15th day of the third month of the calendar year following
the calendar year in which the Executive terminates employment, and
(2) subsequent payments made on or before the last day of the second calendar
year following the year of the Executive’s termination that do not exceed the
lesser of two times the Executive’s annual rate of pay in the year prior to the
Executive’s termination or two times the limit under Section 401(a)(17) of the
Internal Revenue Code then in effect.

C. Excise Tax. If it shall be determined that any payment to the Executive
pursuant to this Agreement or any other payment or benefit from the Employer,
any affiliate, any shareholder of the Employer or any other person would be
subject to the excise tax imposed by Section 4999 of the Code because such
payment equals or exceeds three times the “Base Amount” (as defined under
Section 280G of the Code) by an amount in excess of ten percent (10%) of such
three times the Base Amount, then the Executive shall receive a Tax Gross-Up
Payment (as defined below) with respect to all such excise taxes. “Tax Gross-Up
Payment” means an amount payable to the Executive such that, after payment of
Taxes (as defined below) on such amount there remains a balance sufficient to
pay the Taxes being reimbursed. “Taxes” means the incremental United States
federal, state and local income, excise and other taxes payable by the Executive
with respect to any applicable item of income. Any Tax Gross-Up Payment shall be
paid no later than the end of Executive’s taxable year following the taxable
year in which Executive remits such Taxes to the applicable taxing authority. If
it shall be determined that any payment to the Executive pursuant to this
Agreement or any other payment or benefit from the Employer, any affiliate, any
shareholder of the Employer or any other person would be subject to the excise
tax imposed by Section 4999 of the Code because such payment exceeds three times
the Base Amount by an amount equal to ten percent (10%) or less of such three
times the Base Amount, then the amount of any payments hereunder which shall be
paid to the Executive shall be reduced to an amount equal to one dollar less
than three times the Base Amount. In the event that the amount of payments to be
reduced is payable over more than one taxable year of Executive, the payments to
be made the furthest from the date on which the reduction is made shall be
reduced first until the payment limit is reached.

 

9



--------------------------------------------------------------------------------

8. Restrictive Covenants.

A. Confidentiality.

(1) Confidential Information. The Executive understands that the Employer
possesses Confidential Information which is important to its business, the
Employer devotes significant financial, human and other resources to the
development of its products, its customer base and the general goodwill
associated with its business and the Employer diligently maintains the secrecy
and confidentiality of its Confidential Information. For purposes of this
Agreement, Confidential Information is information that was or will be
developed, created, or discovered by or on behalf of the Employer, or which
became or will become known by, or was or is conveyed to the Employer, which has
commercial value in the Employer’s business. “Confidential Information” means
any and all financial, technical, commercial or other information concerning the
business and affairs of the Employer that is confidential and proprietary to the
Employer, including without limitation, (i) information relating to the
Employer’s past and existing customers and vendors and development of
prospective customers and vendors, including specific customer product
requirements, pricing arrangements, payment terms, customer lists and other
similar information; (ii) inventions, designs, methods, discoveries, works of
authorship, creations, improvements or ideas developed or otherwise produced,
acquired or used by the Employer; (iii) the Employer’s proprietary programs,
processes or software, consisting of but not limited to, computer programs in
source or object code and all related documentation and training materials,
including all upgrades, updates, improvements, derivatives and modifications
thereof and including programs and documentation in incomplete stages of design
or research and development; (iv) the subject matter of the Employer’s patents,
design patents, copyrights, trade secrets, trademarks, service marks, trade
names, trade dress, manuals, operating instructions, training materials, and
other industrial property, including such information in incomplete stages of
design or research and development; and (v) other confidential and proprietary
information or documents relating to the Employer’s products, business and
marketing plans and techniques, sales and distribution networks and any other
information or documents which the Employer reasonably regards as being
confidential.

(2) Employer Materials. Executive understands that the Employer possesses or
will possess Employer Materials which are important to its business. For
purposes of this Agreement, “Employer Materials” are documents or other media or
tangible items that contain or embody Confidential Information or any other
information concerning the business, operations or future/strategic plans of the
Employer, whether such documents have been prepared by the Executive or by
others.

 

10



--------------------------------------------------------------------------------

(3) Treatment of Confidential Information and Employer Property. In
consideration of the Executive’s employment by the Employer, the compensation
received by the Executive from the Employer, and the Employer’s agreement to
give Executive access to certain Confidential Information, the Executive agrees
as follows:

(a) All Confidential Information and trade secret rights, and other intellectual
property and rights (collectively “Rights”) in connection therewith will be the
sole property of the Employer. At all times, both during the Executive’s
employment by the Employer and after its termination for any reason, Executive
will keep in confidence and trust and will not use or disclose any Confidential
Information or anything relating to it without the prior written consent of the
Board, except as may be necessary and appropriate in the ordinary course of
performing the Executive’s duties to the Employer.

(b) All Employer Materials will be the sole property of the Employer. The
Executive agrees that during the Executive’s employment by the Employer, the
Executive will not remove any Employer Materials from the business premises of
the Employer or deliver any Employer Materials to any person or entity outside
the Employer, except in connection with performing the duties of his employment.
The Executive further agrees that, immediately upon the termination of the
Executive’s employment by the Executive or by the Employer for any reason, or
during the Executive’s employment if so requested by the Employer, the Executive
will return all Employer Materials, apparatus, equipment and other physical
property, or any reproduction of such property, excepting only the Executive’s
copy of this Agreement.

B. Noncompetition and Nonsolicitation. While employed by the Employer and for a
period of twenty-four (24) consecutive months following the date of termination
of employment for any reason, the Executive will not directly or indirectly:

(1) Contact, solicit, interfere with or divert any of the Employer’s customers;

(2) Accept employment or engage in a competing business, or engage in any
activity that may result in the disclosure, divulging or otherwise use of
Confidential Information acquired during Executive’s employment with the
Employer; and

(3) Solicit any person who is employed by the Employer for the purpose of
encouraging that employee to join the Executive as a partner, agent, employee,
contractor or otherwise in any business activity.

In the event of any breach of this subparagraph B, the Executive agrees that the
twenty-four (24) month restricted period shall be tolled during the time of such
breach.

 

11



--------------------------------------------------------------------------------

C. Nondisparagement. While employed by the Employer and indefinitely thereafter,
the Executive shall refrain from (1) making any false statement about the
Employer, and (2) all conduct, verbal or otherwise, that disparages or damages
or could disparage or damage the reputation, goodwill, or standing in the
community of the Employer or any of its subsidiaries, affiliates, or parents or
any of their officers, directors, employees and stockholders, or that could have
a deleterious effect upon the Employer’s or any of its subsidiaries’,
affiliates’, or parents’ business, provided, however, that nothing contained in
this Paragraph 8C or any other paragraph of this Agreement shall preclude the
Executive from making any statement in good faith that is required by law or
order of any court or regulatory commission.

D. Forfeitures. In the event that the Executive breaches any of the restrictions
in this Paragraph 8, he shall forfeit all of the applicable payments and
benefits under this Agreement, including but not limited to such payments and
benefits pursuant to Paragraph 7 (except those contained in Paragraph 7A or as
otherwise prohibited by law), and the Employer shall have the right to recapture
and seek repayment of any such applicable payments and benefits under this
Agreement. The Employer and the Executive acknowledge that the remedy set forth
hereunder is not to be considered a form of liquidated damages and the
forfeiture, recapture or repayment shall not be the exclusive remedy hereunder.

E. Intellectual Property. The Employer has adopted a policy on Inventions
intended to encourage research and inventions by its executives, to appraise and
determine relative rights and equities of all parties concerned, to facilitate
patent applications, licensing, and the generation of royalties, if any, and to
provide a uniform procedure in patent matters when the Employer has a right or
equity. “Inventions” includes all improvements, inventions, designs, formulas,
works of authorship, trade secrets, technology, computer programs, compositions,
ideas, processes, techniques, know-how and data, whether or not patentable, made
or conceived or reduced to practice or developed by the Executive, either alone
or jointly with others, during the term of the Executive’s employment, including
during any period prior to the date of this Agreement.

(1) Ownership and Assignment. Except as defined in this Agreement, all
Inventions which the Executive makes, conceives, reduces to practice or develops
(in whole or in part, either alone or jointly with others) during his employment
will be the sole property of the Employer to the maximum extent permitted by
law. The Executive agrees to assign such Inventions and all Rights in them to
the Employer. Exemptions from this Agreement to assign may be authorized in
those circumstances where the mission of the Employer is better served by such
action, provided that overriding obligations to other parties are met and such
exemptions are not inconsistent with other Employer policies. Further, the
Executive may petition the Employer for license to make, market or sell a
particular Invention. The Employer may release patent rights to the inventor in
those circumstances when:

(a) the Employer provides the Executive with notification in writing that it
elects not to file a patent application and the inventor is prepared to do so at
his expense, or

 

12



--------------------------------------------------------------------------------

(b) at the Employer’s discretion, the equity of the situation indicates that
such release should be given, provided in either case that no further research
or development to develop that invention will be conducted involving Employer
support or facilities, and provided further that a shop right is granted to the
Employer and, at the Employer’s discretion, the Employer shall have a
royalty-free, assignable license to the Invention and any intellectual property
rights related to it.

The provisions of Paragraph 8E(1) do not apply to an Invention for which no
equipment, supplies, facility, or trade secret information of the Employer was
used and which was developed entirely on the Executive’s own time, unless
(a) the Invention relates (1) to the business of the Employer, or (2) to the
Employer’s actual or demonstrably anticipated research or development, or
(b) the Invention results from any work performed by the Executive for the
Employer.

(2) Disclosure to the Employer. The Executive promptly will disclose in writing
to the Board, with a copy to the General Counsel of the Employer, or to any
persons designated by the Board, all Inventions. The Executive also will
disclose to the General Counsel of the Employer all things that would be
Inventions if made during the term of the Executive’s employment, conceived,
reduced to practice, or developed by the Executive within six months after the
termination of his employment with the Employer, unless the Executive can
demonstrate that the Invention has been conceived and first reduced to practice
by the Executive following the termination of his employment with the Employer.
Such disclosures will be received by the Employer in confidence (to the extent
they are not assigned in this Paragraph and do not extend the assignment made in
this Paragraph.) The Executive will not disclose Inventions to any person
outside the Employer unless requested to do so by the Board or the General
Counsel of the Employer.

(3) Assistance with Rights. The Executive agrees to perform, during and after
employment, all acts deemed necessary or desirable by the Employer to permit and
assist it, at the Employer’s expense, in obtaining, maintaining, defending and
enforcing Rights with respect to such Inventions and improvements in any and all
countries. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation in legal proceedings. The Executive agrees to
execute such declarations, assignments, or other documents as may be necessary
in the course of Invention evaluation, patent prosecution, or protection of
patent or analogous property rights, to assure that title in such Inventions
will be held by the Employer or by such other parties designated by the Employer
as may be appropriate under the circumstances. The Executive irrevocably
designates and appoints the Employer and its duly authorized officers and
agents, as his agents and attorneys-in-fact to act for and on the Executive’s
behalf and instead of the Executive, to execute and file any documents and to do
all other lawfully permitted acts to further the above purposes with the same
legal force and effect as if executed by the Executive.

 

13



--------------------------------------------------------------------------------

(4) Moral Rights. Any assignment of copyright pursuant to this Agreement
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights” (collectively
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, Executive hereby waives such Moral
Rights and consents to any action of the Employer that would violate such Moral
Rights in the absence of such consent. The Executive will confirm any such
waivers and consents from time to time as requested by the Employer.

F. No Conflicts. The execution and delivery of this Agreement by the Executive
does not conflict with, or result in a breach of or constitute a default under,
any agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound. In addition, the Executive has
informed the Employer of, and provided the Employer with copies of, any
non-competition, confidentiality, work-for-hire or similar agreements to which
the Executive is subject or may be bound.

G. Disclosure. The Executive acknowledges and agrees that the scope described
above is necessary and reasonable in order to protect the Employer in the
conduct of its business and that, if the Executive becomes employed by another
employer, he shall be required to disclose the existence of this Paragraph 8 to
such employer and the Executive hereby consents to and the Employer is hereby
given permission to disclose the existence of this Paragraph 8 to such employer.

H. Market Information. The Executive acknowledges that he may become aware of
“material” nonpublic information relating to the Employer’s vendors, suppliers,
alliance and/or joint venture partners, customers, or competitors (each, a
“Business Partner”) whose stocks are publicly traded. The Executive acknowledges
that he is prohibited by law as well as by Employer policy from trading in the
shares of such Business Partners while in possession of such information or
directly or indirectly disclosing such information to any other persons so that
they may trade in these shares. For purposes of this Paragraph H, “material”
information may include any information, positive or negative, which might be of
significance to an investor in determining whether to purchase, sell or hold the
stock of publicly traded customers. Information may be significant for this
purpose even if it would not alone determine the investor’s decision. Examples
include a potential business acquisition, internal financial information that
departs in any way from what the market would expect, the acquisition or loss of
a major contract, or an important financing transaction.

I. Unauthorized Material. The Employer does not wish to incorporate any
unlicensed or unauthorized material into its products or services or those of
its subsidiaries. Therefore, the Executive agrees that he will not knowingly
disclose to the Employer, use in the Employer’s business, or cause the Employer
to use, any information or material which is confidential or proprietary to any
third party including, but not limited to, any former employer, competitor or
client, unless the Employer has a right to receive and use such information. The
Executive will not incorporate into his work any material which is subject to
the copyrights of any third party unless the Employer has a written agreement
with such third party or otherwise has the right to receive and use such
information.

 

14



--------------------------------------------------------------------------------

J. Injunctive Relief. It is agreed that any breach or anticipated or threatened
breach of any of the Executive’s covenants contained in this Paragraph 8 will
result in irreparable harm and continuing damages to the Employer and its
business and that the Employer’s remedy at law for any such breach or
anticipated or threatened breach will be inadequate and, accordingly, in
addition to any and all other remedies that may be available to the Employer at
law or in equity in such event, any court of competent jurisdiction may issue a
decree of specific performance or issue a temporary and permanent injunction,
without the necessity of the Employer posting bond or furnishing other security
and without proving special damages or irreparable injury, enjoining and
restricting the breach, or threatened breach, of any such covenant, including,
but not limited to, any injunction restraining the Executive from disclosing, in
whole or part, any Confidential Information. The Executive further agrees to pay
all of the Employer’s costs and expenses, including reasonable attorneys’ and
accountants’ fees, incurred in successfully enforcing such covenants.

9. Notices. Any and all notices required in connection with this Agreement shall
be deemed adequately given only if in writing and (a) personally delivered, or
sent by first class, registered or certified mail, postage prepaid, return
receipt requested, or by recognized overnight courier, (b) sent by facsimile,
provided a hard copy is mailed on that date to the party for whom such notices
are intended, or (c) sent by other means at least as fast and reliable as first
class mail. A written notice shall be deemed to have been given to the recipient
party on the earlier of (a) the date it shall be delivered to the address
required by this Agreement; (b) the date delivery shall have been refused at the
address required by this Agreement; (c) with respect to notices sent by mail or
overnight courier, the date as of which the Postal Service or overnight courier,
as the case may be, shall have indicated such notice to be undeliverable at the
address required by this Agreement; or (d) with respect to a facsimile, the date
on which the facsimile is sent and receipt of which is confirmed. Any and all
notices referred to in this Agreement, or which either party desires to give to
the other, shall be addressed to his residence in the case of the Executive, or,
if to the Employer, to:

General Counsel

Zebra Technologies Corporation

475 Half Day Road, Suite 500

Lincolnshire, IL 60069

Either party may from time to time designate a new address by notice given in
accordance with this Paragraph 9.

10. Waiver of Breach. A waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
or estoppel of any subsequent breach by such other party. No waiver shall be
valid unless in writing and signed by an authorized officer of the Employer or
by the Executive, as the case may be.

11. Assignment. The Executive acknowledges that the services to be rendered by
him are unique and personal. Accordingly, the Executive may not assign any of
his duties or obligations under this Agreement. This Agreement shall be binding
upon and inure to the benefit of the Executive, his estate and beneficiaries.
The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Employer.

 

15



--------------------------------------------------------------------------------

12. Entire Agreement. This Agreement and the equity award agreements referred to
herein sets forth the entire and final agreement and understanding of the
parties and contains all of the agreements made between the parties with respect
to the subject matter hereof. This Agreement supersedes the Employment Agreement
dated as of September 4, 2007 and the amendments thereto dated November 16,
2007, December 30, 2008 and March 7, 2009 and any and all other agreements,
either oral or in writing, between the parties hereto, with respect to the
subject matter hereof. No change or modification of this Agreement shall be
valid unless in writing and signed by the Employer and the Executive.

13. Severability. If any provision of this Agreement shall be found invalid or
unenforceable for any reason, in whole or in part, then such provision shall be
deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.

14. Headings. The headings in this Agreement are inserted for convenience only
and are not to be considered a construction of the provisions hereof.

15. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.

16. Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.

17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without reference to its
conflict of law provisions. Furthermore, the Executive agrees and consents to
submit to personal jurisdiction in the state of Illinois in any state or federal
court of competent subject matter jurisdiction situated in Lake or Cook County,
Illinois. The Executive further agrees that the sole and exclusive venue for any
suit arising out of, or seeking to enforce, the terms of this Agreement shall be
in a state or federal court of competent subject matter jurisdiction situated in
Lake or Cook County, Illinois. In addition, the Executive waives any right to
challenge in another court any judgment entered by such Lake or Cook County
court or to assert that any action instituted by the Employer in any such court
is in the improper venue or should be transferred to a more convenient forum.
Further, the Executive waives any right he may otherwise have to a trial by jury
in any action to enforce the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

18. Indemnification. The Employer shall obtain and maintain for the Executive
directors’ and officers’ liability insurance coverage and shall indemnify the
Executive to the extent permitted under the Employer’s By-Laws and/or
Certificate of Incorporation.

19. No Mitigation. The Executive shall have no obligation or duty to seek
subsequent employment or engagement as an employee (including self-employment)
or as a consultant or otherwise mitigate the Employer’s obligation under this
Agreement. Payments and benefits due under Paragraph 7 of this Agreement shall
not be reduced by any compensation earned by the Executive as an employee or
consultant from any employment or consulting arrangement after the Executive’s
termination of employment.

IN WITNESS WHEREOF, the parties have set their signatures on the date set forth
below.

 

ZEBRA TECHNOLOGIES CORPORATION:     EXECUTIVE: By:   /s/ Joanne Townsend      
By:   /s/ Anders Gustafsson   Joanne Townsend       Anders Gustafsson Date
signed: May 6, 2010     Date signed: May 6, 2010

 

17



--------------------------------------------------------------------------------

EXHIBIT A

House-hunting Trip

The Employer will pay for two round trip airfare and lodging costs and related
expenses for your spouse to Chicago, IL, in accordance with the usual parameters
of the Employer’s travel policies.

Temporary Housing

The Employer will pay for up to three months temporary living accommodation in a
full service corporate apartment.

Temporary Transportation Allowance

The Employer will pay for the cost of one rental car, and associated necessary
rental costs, excluding the cost of gasoline, for a maximum period of three
months.

Moving of Household Goods and Personal Effects

The Employer will cover the costs associated with the shipment of your personal
effects from London and Santa Clara to the Chicago area, including one car from
California, as well as airfreight for a reasonable amount of personal effects.
These shipments will be handled by the Sterling Relocation/MI Group.

Temporary Storage

The Employer will pay for the storage and insurance of two forty-foot containers
for your household goods and personal effects to a maximum of 6-9 months.

Home Purchase Assistance

The Employer shall pay for the costs associated with the purchase of a home in
the Chicago area, supported by receipts in respect of the following items:

 

¨ Closing costs (excluding pre-paid points), upon the submission of receipts

 

¨ Loan origination fees

 

¨ Credit report

 

¨ Appraisal fees, Escrow fees, and Recording fees

 

¨ Title insurance

 

¨ Property inspection

 

¨ Pest inspection (if required)

 

¨ Property tax service fees

 

18



--------------------------------------------------------------------------------

Taxation

In the event that any of the above items are taxable, the Employer agrees to
reimburse the tax that you have to pay on such items. In addition to the extent
that this reimbursement is subject to tax the Employer will increase the amount
of payment by such additional amount (the “Gross Up”) as is necessary to ensure
that the net amount reimbursed to you (after taking account of the tax) is equal
to the amount that you would have been reimbursed if the payment had not been
subject to tax.

 

19